                     Case 3:20-mj-05091-JRC
$2 5HY $SSOLFDWLRQIRU                              Document
                                    D6HDUFK:DUUDQW 0RGLILHG:$:'        1 Filed 04/27/20 Page 1 of 23


                                     81,7(' 67$7(6 ',675,&7 &2857                                                                                FILED              LODGED
                                                                                                                                                              RECEIVED
                                                                    IRUWKH
                                                                                                                                            Apr 27, 2020
                                                       Western District of Washington
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                                                                                                           CLERK U.S. DISTRICT COURT
                                                                                                                                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
             ,QWKH0DWWHURIWKH6HDUFKRI                                                                                       BY                                   DEPUTY

         (Briefly describe the property to be searched
          or identify the person by name and address)                                       &DVH1R MJ20-5091
   68%-(&7 /2&$7,21  68%-(&7 /2&$7,21
   DQG 68%-(&7 9(+,&/( PRUH IXOO\ GHVFULEHG LQ
                  $WWDFKPHQW $

                                           $33/,&$7,21)25$6($5&+:$55$17
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
property to be searched and give its location):
 6HH $WWDFKPHQW $ LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH

ORFDWHGLQWKH             :HVWHUQ                'LVWULFWRI                   :DVKLQJWRQ                      WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)

 6HH $WWDFKPHQW % LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH

          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
            Code Section                                                                     Offense Description
     86&   D  DQG                    'LVWULEXWLRQ SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH DQG FRQVSLUDF\ WR GLVWULEXWH FRQWUROOHG VXEVWDQFHV
     86&   F  $                           &DUU\LQJ RU SRVVHVVLQJ D ILUHDUP LQ IXUWKHUDQFH RI GUXJ WUDIILFNLQJ


          7KH DSSOLFDWLRQLV EDVHGRQWKHVH IDFWV
          ✔ 6HH $IILGDYLW RI )%, 6SHFLDO $JHQW %HQMDPLQ +DUULVRQ LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH

              'HOD\HGQRWLFH RI      GD\V JLYH H[DFW HQGLQJGDWH LI PRUH WKDQGD\V                                                        LVUHTXHVWHG
               XQGHU  86&DWKH EDVLV RIZKLFKLV VHW IRUWKRQWKH DWWDFKHGVKHHW

   3XUVXDQWWR)HG5&ULP3WKLVZDUUDQWLVSUHVHQWHG           ✔ E\UHOLDEOHHOHFWURQLFPHDQ
                                                                                                      HDQVRU                WHOHS
                                                                                                                                WHOHSKRQLFDOO\UHFRUGHG


                                                                                                              Applicant’s signature
                                                                                                                          signatur

                                                                                              %(1-$0,1 +$55,621
                                                                                                       +$55,621 66SHFLDO $JHQW )%,
                                                                                                              Printed name and title

      7KHIRUHJRLQJDIILGDYLWZDVVZRUQWR EHIRUH PH DQGVLJQHGLQP\SUHVHQFHRU
      7KHDERYHQDPHGDJHQWSURYLGHGDVZRUQVWDWHPHQWDWWHVWLQJWRWKHWUXWKRIWKHIRUHJRLQJDIILGDYLWE\WHOHSKRQH
                                                                                  KHIRUHJRLQJDIILGDYLWE\WHOH

'DWH        4/26/20
                                                                                                                 Judge’s signature

&LW\DQGVWDWH 7DFRPD :DVKLQJWRQ                                                   - 5,&+$5' &5($785$ 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                                              Printed name and title


  86$2 5
                   Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 2 of 23




 1                                             AFFIDAVIT

 2 STATE OF WASHINGTON                     )
                                           )      ss
 3 COUNTY OF PIERCE                        )
 4
              I, Benjamin Harrison, being duly sworn, state:
 5
 6                                         INTRODUCTION
 7            1.       I am and have been a Special Agent (SA) of the United States Department
 8 of Justice, Federal Bureau of Investigation (FBI) since February 2015. I am currently
 9 assigned to the Tacoma Resident Agency of the Seattle Field Office, and serve as the
10 Coordinator of the South Sound Gang Task Force (SSGTF). In these capacities, I have
11 participated in multiple felony arrests and investigations.
              2.       I have received formal training at the FBI Academy in Quantico, Virginia.
12
     The Academy included several hundred hours of comprehensive, formalized instruction
13
     in, but not limited to, narcotics, gangs, and financial investigations. While working with
14
     the SSGTF, I have attended training specific to gang and narcotics activity in Washington
15
     State.
16
              3.       As a Special Agent with FBI, my duties and responsibilities have included
17
     conducting criminal investigations for possible violations of federal law including
18
     violations of Title 21, United States Code, Sections 841(a)(1) and 846 (distribution,
19 possession with intent to distribute, and conspiracy to manufacture or distribute
20 controlled substances), and violations of Title 18, United States Code, Sections 922(g)(1)
21 and 924(c)(1)(A) (felon in possession of a firearm, and carrying or possessing a firearm
22 in furtherance of drug trafficking). I am a law enforcement officer of the United States
23 within the meaning of 18 U.S.C. § 2510(7), and I am authorized by law to conduct
24 investigations and to make arrests for felony offenses.
25            4.       I have also spoken to, and worked with, more experienced federal, state and

26 municipal law enforcement agents and officers on a variety of criminal investigations.
     HARRISON AFFIDAVIT/USAO # 2020R00016                                    UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
               Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 3 of 23




 1 These investigations have involved the use of confidential informants, wire and physical
 2 surveillances, telephone toll analysis, investigative interviews, and the service of search
 3 and arrest warrants. These investigations include the unlawful importation, possession
   with intent to distribute, and distribution of controlled substances, as well as the related
 4
   laundering of monetary instruments, the conducting of monetary transactions involving
 5
   the proceeds of specified unlawful activities, and conspiracies associated with criminal
 6
   narcotics offenses, in violation of federal law. As a result of my participation in these
 7
   investigations, I have encountered and become familiar with the various tools, methods,
 8
   trends, paraphernalia, and related articles used by traffickers and trafficking organizations
 9
   in their efforts to import, conceal, manufacture, and distribute controlled substances.
10
           5.      The facts set forth in this Affidavit are based on my own personal
11 knowledge; knowledge obtained from other individuals during my participation in this
12 investigation, including other law enforcement officers; review of documents and records
13 related to this investigation; communications with others who have personal knowledge
14 of the events and circumstances described herein; and information gained through my
15 training and experience. This Application is being presented by reliable electronic means
16 pursuant to Federal Rule of Criminal Procedure 41(d)(3) and Local Criminal Rule
17 41(d)(3).
18        6.       Because this Affidavit is submitted for the limited purpose of establishing

19 probable cause in support of the application for search warrants, it does not set forth each
   and every fact that I or others have learned during the course of this investigation. I have
20
   set forth only the facts that I believe are necessary to establish probable cause to believe
21
   that evidence, fruits and instrumentalities of violations of Title 21, United States Code,
22
   Sections 841(a)(1) and 846 (distribution, possession with intent to distribute, and
23
   conspiracy to manufacture or distribute controlled substances), and violations of Title 18,
24
   United States Code, Sections 924(c)(1)(A) (carrying or possessing a firearm in
25
   furtherance of drug trafficking), will be found in the apartment located at 1907 105th
26
   Street S, #D201, Tacoma, Washington (SUBJECT LOCATION #1), the single family
    HARRISON AFFIDAVIT/USAO # 2020R00016                                  UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
                Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 4 of 23



                            th
 1 home located at 1811 S 90 Street, Tacoma, Washington (SUBJECT LOCATION #2),
 2 and a blue 2006 Volkswagen Passat, VIN: WVWEK93C96P202376 (SUBJECT
 3 VEHICLE). The apartment, house, and vehicle are further described below and in
   Attachment A, which is attached to this Affidavit and incorporated herein by reference.
 4
               IDENTIFICATION OF THE ITEMS TO BE SEARCHED
 5
 6         7.       This Affidavit is submitted in support of an application for a warrant to

 7 search the apartment identified herein as SUBJECT LOCATION #1, the single family
   home identified as SUBJECT LOCATION #2, and the Volkswagen Passat identified as
 8
   SUBJECT VEHICLE, as further described below and in Attachment A, for evidence,
 9
   fruits, and instrumentalities, as further described in Attachment B, of violations of the
10
   Title 21 and Title 18 above-described crimes committed by JALEN EARL
11
   MOOREHEAD:
12
                  a.     SUBJECT LOCATION #1: The apartment located at 1907 105th
13 Street S, #D201, Tacoma, Washington. The apartment is within a complex known as the
   Heatherstone Apartments. Building D is a three story building which is two-tone blue in
14
   color with white trim. Apartment 201 of Building D is located on the second floor, on
15 the West end of the building. The door of Apartment 201 is blue in color and has the
   number “201” in white on it.
16
                  b.     SUBJECT LOCATION #2: The single family home located at 1811
17      th
   S 90 Street, Tacoma, Washington. The house is a two story building which is light blue
18 in color with white trim. The front door is white and faces south. The number “1811” is
   in black to the right of the front door.
19
20                c.     SUBJECT VEHICLE: A blue 2006 Volkswagen Passat, VIN:
   WVWEK93C96P202376, bearing Washington license plate BSA2916, which is
21 registered to Taneisha Marie Enick.
22                                    THE INVESTIGATION
23                                    February 9, 2019 Arrest
24         8.       On February 9, 2019, at approximately 12:11 a.m., an Auburn Police
25 Department (APD) unit was in the City of Auburn, Washington, when a black, 2018
26 Nissan Altima (bearing Oregon license plate 088KRY) was observed traveling without
     HARRISON AFFIDAVIT/USAO # 2020R00016                                   UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 5 of 23




 1 working tail lamps during overnight hours. APD initiated a traffic stop and contacted the
 2 driver, later identified as JALEN MOOREHEAD. When first questioned,
 3 MOOREHEAD stated he did not have identification with him and provided the name of
   his brother, Jaquan Moorehead. The APD officer smelled the distinct odor of marijuana,
 4
   and requested another officer respond to their location to assist with the administration of
 5
   field sobriety tests. The vehicle was determined to belong to Enterprise Rental.
 6
           9.     While researching the name Jaquan Moorehead, APD determined
 7
   MOOREHEAD had provided a false name. When confronted, MOOREHEAD continued
 8
   to lie and began exhibiting pre-flight behaviors, such as looking around for avenues of
 9
   escape. After being placed into handcuffs, he confessed that his true name was JALEN
10
   MOOREHEAD, and he lied because he knew he had an active arrest warrant. APD
11 confirmed MOOREHEAD had active warrants for Driving While License Suspended,
12 and Hit and Run of an Attended Vehicle. In a search of MOOREHEAD’s person
13 incident to arrest, he was found to have a significant amount of cash in his pockets.
14         10.    APD observed a significant amount of cash in plain view near the vehicle’s
15 center console, which was later determined to be $12,851. MOOREHEAD explained
16 that the cash was from a recent settlement after a motor vehicle collision. At some point
17 during the traffic stop, MOOREHEAD’s girlfriend, Tanika Tsow, arrived on scene and
18 requested to retrieve some of her personal property from the vehicle. As APD was
19 assisting Tsow with the retrieval of some of her clothing from the backseat, they
20 observed a significant amount of cash in an interior pocket of the driver’s door.
   Consistent with APD policy, they started an inventory of the vehicle because it was going
21
   to be towed. During the inventory, APD discovered a ziplock bag in the center console
22
   containing what appeared to be heroin. After discovering the bag of apparent heroin,
23
   APD stopped the inventory and sealed the vehicle, pending application of a search
24
   warrant.
25
           11.   A State search warrant for the Altima was obtained by APD and executed
26
   later on February 9, 2019. APD located cash in several locations in the vehicle: $4,771 in
     HARRISON AFFIDAVIT/USAO # 2020R00016                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
              Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 6 of 23




 1 the glove compartment, $908 in the center console, $700 in the trunk, and $1006 in the
 2 interior pocket of the driver’s door. Under the driver’s seat were four bags of pills: one
 3 bag contained 25 green tablets, one bag contained 42 brown tablets, the third bag
   contained 214 blue tablets, and the fourth bag contained 340 brown and blue tablets. The
 4
   four bags contained a total of 621 pills which field-tested positive for MDMA (ecstasy),
 5
   but which were later determined by the Washington State Patrol Crime Laboratory to
 6
   contain methamphetamine. Near the pills under the driver’s seat was a Glock 27 .40
 7
   caliber semi-automatic pistol, bearing serial number VDE774, which had an inserted
 8
   magazine containing 16 live rounds and one live round in the chamber. In an interior
 9
   pocket of the driver’s door, APD located a bag containing 20.2 grams of suspected
10
   cocaine, and a bag containing 25.5 grams of suspected heroin. On the front passenger’s
11 seat was a bag containing 7.3 grams of suspected heroin, which had initially been found
12 in the center console during the inventory. The cocaine and heroin both field-tested
13 positive. APD seized a total of $20,236 from the vehicle, not including the amount found
14 on MOOREHEAD’s person at arrest. Narcotics packaging items such as clear and multi-
15 colored ziplock bags were also seized from the vehicle.
16                                      June 6, 2019 Arrest
17          12.    On June 6, 2019, at approximately 1:50 p.m., a Pierce County Sheriff’s

18 Department (PCSD) unit was conducting a burglary investigation in the vicinity of the
19 8700 block of Hosmer Street in Tacoma, Washington. In the parking lot of the
     Econolodge, 8820 Hosmer Street, they observed a black, 2010 BMW 750LI (bearing
20
     Washington State license plate BMZ9457). PCSD performed a database query of the
21
     BMW’s license plate and learned that there was a failure to transfer the title within 45
22
     days, which was a violation of Washington State law. When PCSD initiated a traffic
23
     stop, the BMW immediately parked and a male later identified as JALEN
24
     MOOREHEAD exited the driver’s seat. PCSD deputies requested MOOREHEAD get
25
     back into the car, but he refused and instead looked around the area nervously. As PCSD
26
     deputies approached the BMW, they observed, from outside the car, a black, semi-
     HARRISON AFFIDAVIT/USAO # 2020R00016                                  UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
                Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 7 of 23




 1 automatic pistol in plain view on the driver’s seat. MOOREHEAD was then handcuffed
 2 for safety reasons. MOOREHEAD initially told deputies his name was Jacob E.
 3 Morrison. PCSD performed a database query of the name, but could not locate a record
   or driver’s status which matched, so MOOREHEAD was placed under arrest for
 4
   Obstructing/Providing a False Statement, which is a violation of Washington State law.
 5
           13.    During a search of MOOREHEAD’s person incident to arrest, PCSD
 6
   located a sandwich bag containing 734 blue pills which they identified as Oxycodone
 7
   Hydrochloride 30 milligrams, and $4,176 in varying denominations of cash.
 8
   MOOREHEAD stated the pills were “like Adderall,” and he did not require the pills for a
 9
   medical condition. He advised PCSD the cash was from a settlement he won related to a
10
   collision. He further stated he found the firearm in the vehicle’s glovebox and that it was
11 not his.
12            14.      PCSD confirmed MOOREHEAD’s identity and that he was classified as a
13 convicted felon, with his most recent convictions for Residential Burglary and Possession
14 of a Controlled Substance. 1 MOOREHEAD was booked into Pierce County Jail for Felon
15 in Possession of a Firearm, Possession of Narcotics with Intent to Distribute, Obstruction,
16 and Failure to Transfer Title Within 45 Days. While being booked, deputies located an
17 additional $230 in varying denominations of cash, inside his shorts, which were under his
18 sweats. The BMW was sealed and towed to a secure PCSD lot pending a search warrant.
19            15.      A search warrant for the BMW obtained by PCSD was executed on June 7,
     2019. On the front passenger seat was a gray and pink duffel bag. Inside the main
20
     compartment of the duffel bag was a bag of blue pills (weighing approximately 247
21
     grams), a bag of green pills (approximately 244 grams), $175, and an orange grocery bag.
22
     Inside the grocery bag was $26,105 in varying denominations of cash and coin. In an
23
     outer pocket of the gray and pink duffel bag was a bag of yellow pills (approximately 249
24
     grams), and a bag of green pills (approximately 269 grams). In the glovebox of the
25
26
     1
      These appear to be juvenile adjudications for felonies.
     HARRISON AFFIDAVIT/USAO # 2020R00016                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
                Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 8 of 23



                                                                          2
 1 BMW was a prescription bottle for “Carlos Shaw” for Hydrochlorothiazide (24 of
 2 25mg), and an invoice for the BMW with MOOREHEAD’s name on it. In the back
 3 pocket of the front passenger’s seat were medical documents with MOOREHEAD’s
   name on them, and a digital scale. On the driver’s seat was a Glock 45, 9mm semi-
 4
   automatic pistol, serial number BKDM969, containing 16 live rounds in the magazine
 5
   and one live round in the chamber. This pistol was later confirmed to be stolen. In a
 6
   pocket inside the driver’s door was $692 in varying denominations of cash and coin.
 7
         16.     Subsequent testing by a Forensic Scientist at the Washington State Patrol
 8
   Crime Laboratory determined that a sampling of pills from each group of pills above
 9
   (aggregate total of approximately 3,802 pills) contained methamphetamine.
10
                            October 29, 2019 Incident (not charged)
11       17.     On October 29, 2019, at approximately 2:30 p.m., a Washington State
12 Patrol (WSP) unit was conducting routine patrol on Northbound Interstate 5 near Lacey,
13 Washington, when a silver Nissan Altima was observed traveling approximately 72 mph
14 in a 60 mph zone. WSP initiated a traffic stop, and the vehicle pulled over near milepost
15 106. When the WSP Trooper contacted the driver, he smelled marijuana and observed an
16 open red cup in plain view in the vehicle which contained a substance which appeared to
17 be marijuana. The Trooper advised the driver, later identified as JALEN
18 MOOREHEAD, that the marijuana needed to be stored in a secure manner while driving.
19 The Trooper suggested securing the marijuana in the trunk of the vehicle, to which
   MOOREHEAD agreed.
20
          18.     When MOOREHEAD exited the vehicle, and while attempting to open the
21
   trunk lid, the Trooper noted that MOOREHEAD was acting in an extremely nervous
22
   manner, and apologizing repeatedly. When MOOREHEAD voluntarily opened the trunk,
23
   the Trooper observed a backpack underneath a coat. When the Trooper asked
24
   MOOREHEAD what was in the backpack, MOOREHEAD hesitantly opened it to reveal
25
26
     2
      According to WebMD.com, this is a diuretic that is used to treat high blood pressure.
     HARRISON AFFIDAVIT/USAO # 2020R00016                                                     UNITED STATES ATTORNEY
                                                                                              1201 PACIFIC AVENUE, SUITE 700
                                                                                               TACOMA, WASHINGTON 98402
                                                                                                      (253) 428-3800
              Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 9 of 23




 1 a red shoe box. The Trooper suggested securing the marijuana in the shoe box, but
 2 MOOREHEAD indicated he would rather just throw the marijuana away.
 3 MOOREHEAD continued acting nervous, and stated there were shoes in the shoe box.
   MOOREHEAD briefly opened the shoe box and before he closed it, the Trooper
 4
   observed 5 or 6 plastic bags inside. The Trooper asked exactly what was in the shoe box,
 5
   but MOOREHEAD refused to answer. Believing the plastic bags contained contraband,
 6
   the Trooper attempted to secure the shoe box and open the lid. MOOREHEAD
 7
   immediately grabbed the contents of the box and fled on foot, north along the shoulder of
 8
   the road. The Trooper gave verbal commands for MOOREHEAD to stop, but he
 9
   continued to flee. The Trooper observed MOOREHEAD drop some of the contents of
10
   the box, stop to retrieve a portion of them, and then jump over a fence before getting
11 away on foot.
12         19.    When additional WSP units arrived, MOOREHEAD’s path of flight was
13 followed, and a tinfoil-wrapped square was found near the fence line. A tear in the foil
14 revealed a chalky white powder block inside. When later weighed, this tinfoil-wrapped
15 block of white powder was found to weigh 186 grams. WSP also noted open marijuana
16 in the passenger compartment of the Altima, and packaging material inside the shoe box
17 which came out of the backpack in the trunk. The Altima was towed to a secure lot,
18 pending a search warrant.
19         20.    A search warrant for the Altima was obtained by WSP on October 31,
     2019. In the center console was a prescription bottle with liquid Codeine, a prescription
20
     bottle for Oxycodone Acetaminophen with two pills in it, and a credit or debit card in the
21
     name of Jalen Moorehead. Underneath the driver’s side back seat was a digital scale.
22
     Inside the trunk was a blue backpack, which contained a digital scale with white powder
23
     residue on it, and $489 in varying denominations of cash. Also in the trunk was a red
24
     coat. In a pocket of the coat were 28 pills with “M30” markings, which is consistent with
25
     Oxycodone Hydrochloride.
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 10 of 23




 1                                     Subject Location #1

 2          21.    A review of open source databases identified 1907 105th Street S, Tacoma,

 3 Washington, as the most recent address for MOOREHEAD. MOOREHEAD has been
   associated with the location since November 18, 2019. The address corresponds with
 4
   Building D of the Heatherstone Apartments, located at 1809 105th Street Court, South,
 5
   Tacoma, Washington. No unit number is provided in the open source record associated
 6
   with MOOREHEAD.
 7
                           Surveillance of JALEN MOOREHEAD
 8
          22.    On December 31, 2019, MOOREHEAD was observed in the Walmart
 9
   located at 1965 S Union Avenue, Tacoma, Washington, with an unknown female.
10
   MOOREHEAD exited the Walmart and was observed entering the driver's seat of the
11 black, 2001 Mercedes 430 sedan bearing Washington State license plate 198ZJA. The
12 unknown female entered the front passenger’s seat of the vehicle. MOOREHEAD drove
13 out of the Walmart parking lot and surveillance was terminated.
14          23.    An initial records check indicated the registered owner of the Mercedes was
15 Moises and Rowena Villanueva. Later records checks indicated the title for the Mercedes
16 was transferred to MOOREHEAD on January 28, 2020.
17          24.    On January 16, 2020, MOOREHEAD was observed sitting in the driver's

18 seat of the Mercedes, while it was parked in the lot of the Heatherstone Apartments.
19 After approximately 50 minutes, MOOREHEAD exited the vehicle and walked into the
     western most stairwell of Building D. Building D also has its own address of 1907 105th
20
     Street S, Tacoma, Washington.
21
            25.    On January 23, 2020, the Mercedes was observed pulling into the
22
     Heatherstone Apartments. Surveillance was unable to identify any occupants of the
23
     vehicle, and it parked in a location which was not visible to surveillance. Less than 30
24
     seconds after losing sight of the Mercedes, MOOREHEAD and an unknown male were
25
     observed on the sidewalk as they walked into the western most stairwell of Building D.
26
     Surveillance moved to the north of the building and maintained a visual on the back side
     HARRISON AFFIDAVIT/USAO # 2020R00016                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 11 of 23




 1 of Building D, where the second-story light on the northwest side of the building turned
 2 on moments later. A placard located on the front of the building identified the second-
 3 story, western most apartment, as Unit 201. The Mercedes was found parked in the area
   from which MOOREHEAD and the unknown male were walking away from when
 4
   observed entering the stairwell of Building D.
 5
          26.     On March 11, 2020, Superior Court Judge Grant Blinn in Pierce County,
 6
   Washington signed an Order for Pen Register/Trap and Trace, and location information
 7
   for a cellular phone believed to be used by MOOREHEAD. The Order authorized the
 8
   FBI and Pierce County Sheriff’s Department to obtain the specified information from
 9
   March 11, 2020 through May 9, 2020.
10
          27.     Physical surveillance by the SSGTF and FBI, some of which is described
11 below, verified the location of the cellular phone being tracked was consistent with the
12 movements of MOOREHEAD and no other individuals.
13         28.    On March 23, 2020, MOOREHEAD was observed exiting SUBJECT
14 LOCATION #1 with three other males. MOOREHEAD had a ring of keys in his hand as
15 he approached the blue Volkswagen Passat bearing Washington license plate BSA2916
16 (SUBJECT VEHICLE), which was parked, unoccupied, in the lot of the Heatherstone
17 Apartments. MOOREHEAD accessed the front passenger’s door of the vehicle, leaned
18 inside for a few seconds, and then closed the door and walked away. He entered the front
19 passenger’s seat of a separate vehicle driven by one of the males he exited SUBJECT
   LOCATION #1 with, and they departed the parking lot.
20
          29.    A records check indicated the registered owner of the SUBJECT VEHICLE
21
   was Taneisha Marie Enick. An additional records check indicated Enick had address
22
   history at 1811 S 90th Street, Tacoma, Washington (SUBJECT LOCATION #2).
23
          30.    On March 24, 2020, the SUBJECT VEHICLE was observed parked,
24
   unoccupied, outside SUBJECT LOCATION #2. Members of the SSGTF conducted
25
   physical surveillance of the residence and observed multiple “short stay” visitors:
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                               UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 12 of 23




 1      x 1:00 p.m. – white Jeep Wrangler (bearing Washington license plate BIP4753)
          parked in front of residence. An adult female exited the Jeep, knocked on the
 2        front door of the house, and was let inside after a short wait. The same female
 3        exited the residence approximately 14 minutes later and departed in the Jeep.
        x 1:45 p.m. – white Chrysler Town and Country minivan (bearing Washington
 4        license plate 608ZIG) parked in front of residence. A white male, later identified
          as Jeffrey L. Johnson, the registered owner of the minivan, exited the front
 5
          passenger’s seat, knocked on the front door of house, and was let inside after a
 6        short wait. Johnson exited the residence approximately seven minutes later and
          departed in the minivan. Johnson has two separate, previous Washington State
 7        felony convictions for Unlawful Delivery of a Controlled Substance. In both
 8        cases, Johnson had significant amounts of Oxycodone.
        x 1:54 p.m. – white Toyota Camry (bearing Washington license plate AIE3079)
 9        parked in front of residence. MOOREHEAD exited SUBJECT LOCATION #2
10        and entered the Camry. The vehicle drove approximately two blocks away, then
          returned to the residence. MOOREHEAD exited the Camry and let himself back
11        into SUBJECT LOCATION #2. The Camry departed the area.
12
           31.     Minutes after the last of the above short stays, a female exited SUBJECT
13
     LOCATION #2 and entered the front passenger’s seat of the SUBJECT VEHICLE.
14
     MOOREHEAD exited the residence shortly after her, and entered the driver’s seat.
15
     MOOREHEAD drove the two to Tacoma General Hospital, 315 MLK Jr Way, Tacoma,
16
     Washington. The vehicle pulled into a recessed, valet or drop-off area, and surveillance
17
     terminated.
18         32.     On March 25, 2020, the SSGTF conducted additional physical surveillance
19 at SUBJECT LOCATION #2. At approximately 3:30 p.m., MOOREHEAD and the same
20 female from the previous day exited the residence. The female was dressed in a scrubs
21 uniform. The female entered the front passenger’s seat and MOOREHEAD entered the
22 driver’s seat of the SUBJECT VEHICLE. MOOREHEAD again drove the two to
23 Tacoma General Hospital, 315 MLK Jr Way, Tacoma, Washington. After pulling in
24 briefly to the same recessed parking area as the day before, MOOREHEAD was observed
25 driving the SUBJECT VEHICLE away from the hospital, alone.
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 13 of 23




 1         33.    After leaving the hospital, MOOREHEAD drove to Discount Auto Sales

 2 and Service Center, 12001 Pacific Highway SW, Lakewood, Washington. Employees of
 3 the business appeared to service the vehicle while MOOREHEAD walked and danced
     around the parking lot for approximately one hour. While under observation in the
 4
     parking lot, MOOREHEAD was holding a dark blue backpack with a yellow zipper or
 5
     yellow stitching around the zipper, and an outer pocket which was red.
 6
           34.    When MOOREHEAD left Discount Auto Sales and Service Center, he
 7
     drove to the parking lot of SUBJECT LOCATION #1. Upon arriving at the Heatherstone
 8
     Apartments, he remained sitting in the SUBJECT VEHICLE. After a few minutes,
 9
     Raymone Leblanc drove into the parking lot in the black Chrysler 300 (bearing
10
     Washington license plate BOB1835). Upon parking, Leblanc exited the driver’s seat of
11 the Chrysler and entered the front passenger’s seat of the SUBJECT VEHICLE. After
12 approximately five minutes in the SUBJECT VEHICLE, both MOOREHEAD and
13 Leblanc exited the vehicle and walked into the stairwell leading to SUBJECT
14 LOCATION #1.
15         35.    Leblanc is a known associate of MOOREHEAD, and has a criminal history
16 including illegal firearms and narcotics. On February 25, 2020, the SSGTF arrested
17 Leblanc from the Chrysler, at which time he had a plastic bag of more than 70 pills which
18 were marked as Oxycodone 30s. At the time of the meeting between Leblanc and
19 MOOREHEAD described in the previous paragraph, Leblanc had three pending narcotics
   cases in Pierce County Superior Court.
20
          36.    On April 7, 2020, the SUBJECT VEHICLE was observed unoccupied,
21
   parked outside SUBJECT LOCATION #2. Location data from the cellular phone
22
   believed to be used by MOOREHEAD indicated the device was in, or near, SUBJECT
23
   LOCATION #2.
24
          37.    Also on April 7, 2020, the Mercedes was observed unoccupied, parked
25
   outside SUBJECT LOCATION #1. The vehicle appeared to have a flat tire, and several
26
   of the windows were broken. The Mercedes was last observed on April 13, 2020, parked
     HARRISON AFFIDAVIT/USAO # 2020R00016                               UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 14 of 23



                                     th
 1 in the same location as on April 7 , and still having a flat tire and broken windows. The
 2 Mercedes was subsequently towed away after the apartment complex had posted a notice
 3 of intent to tow on its driver’s door window.
           38.    An analysis of location information for the cellular phone believed to be
 4
   used by MOOREHEAD indicated the device spends the majority of time split between
 5
   SUBJECT LOCATIONS #1 and #2. An overview of the device’s location from April 12,
 6
   2020 through mid-day on April 20, 2020, is consistent with physical surveillance
 7
   observations which indicate MOOREHEAD is often at SUBJECT LOCATION #1 during
 8
   the afternoon hours until late at night or early the next morning, and at SUBJECT
 9
   LOCATION #2 from late at night or early in the morning until afternoon hours.
10
           39.    The analysis of location information for the cellular phone also indicated
11 the device made two short trips to Yakima, Washington during the collection period. On
12 March 28, 2020, the device was in Yakima for just under four hours, from approximately
13 5:30 p.m. until approximately 9:15 p.m. On the return trip, the device appeared to pause
14 for approximately 30 minutes in Federal Way, Washington before continuing south to
15 SUBJECT LOCATION #1. On April 14, 2020, the device was in the Yakima area for
16 approximately four hours, from approximately 4:30 p.m. until approximately 8:30 p.m.
17 The device appeared to travel directly to SUBJECT LOCATION #1 upon returning from
18 Yakima.
19         40.    On April 15, 2020, at approximately 2:11 p.m., MOOREHEAD and a
     female in a scrubs uniform were observed exiting SUBJECT LOCATION #2. The
20
     female got into the driver’s seat of the SUBJECT VEHICLE, and MOOREHEAD got
21
     into the front passenger’s seat. The two drove southbound away from SUBJECT
22
     LOCATION #2, in the direction of SUBJECT LOCATION #1. Approximately 13
23
     minutes after departing SUBJECT LOCATION #2, the SUBJECT VEHICLE was
24
     observed departing the area of SUBJECT LOCATION #1. The vehicle appeared to be
25
     occupied solely by the female driver. At approximately 2:30 p.m., MOOREHEAD was
26
     observed walking out of the stairwell which leads to SUBJECT LOCATION #1. He
     HARRISON AFFIDAVIT/USAO # 2020R00016                              UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 15 of 23




 1 entered the front passenger door of a parked Honda Accord, bearing Washington license
 2 plate BRD5354. After being inside the Honda for approximately seven minutes,
 3 MOOREHEAD exited and returned to the stairwell leading to SUBJECT LOCATION
   #1. The Honda, occupied only by the driver, then departed the Heatherstone Apartments
 4
   parking lot.
 5
           41.   On April 17, 2020, the United States Postal Inspection Service (USPIS)
 6
   provided information indicating recipients of mail to SUBJECT LOCATION #1 included
 7
   the last name, “Moorhead,” among others.
 8
           42.   Also on April 17, 2020, the USPIS provided further information indicating
 9
   recipients of mail to SUBJECT LOCATION #2 included the last name, “Enick,” among
10
   others.
11         43.   On April 24, 2020, the device believed to be used by MOOREHEAD again
12 travelled to the Yakima, Washington area. Phone pings showed the device had departed
13 Yakima after being there for approximately two and one-half hours, and was heading
14 westbound on Interstate-90.
15         44.    On April 24, 2020, at approximately 6:27 p.m., a black Chevrolet Malibu
16 bearing Washington license plate BNA1807 was observed driving by SUBJECT
17 LOCATION #2 at an extremely slow rate of speed, and then departing the area. There
18 were several people milling around the driveway of the house, and the SUBJECT
19 VEHICLE was not present. It is suspected that one or both of those two facts caused the
   Malibu to depart the area. At approximately 6:33 p.m., the same Malibu entered the
20
   parking lot of the Heatherstone Apartments. JALEN MOOREHEAD was identified as
21
   the driver of the vehicle, and was the sole occupant. The location information for the
22
   device believed to be used by MOOREHEAD also appeared in the same area at the same
23
   time, after traveling back from Yakima. The registered owners of the Malibu are
24
   Tazanique Virgil and Cedric Silas. The vehicle MOOREHEAD was driving when he
25
   was stopped by WSP on October 29, 2019 and subsequently fled on foot, was an
26
   Enterprise Rental vehicle which was rented to Tazanique Virgil at the time of the stop.
     HARRISON AFFIDAVIT/USAO # 2020R00016                              UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 16 of 23




 1         45.    After sitting alone in the Malibu for approximately 25 minutes,

 2 MOOREHEAD, wearing a black Adidas brand hooded sweatshirt and black sweatpants
 3 with red stripes up the legs, walked into SUBJECT LOCATION #1 carrying two bags.
     Both bags in his hands appeared to be reusable shopping bags. One of the bags was black
 4
     with the GNC logo on it, and the other bag was red. At approximately 7:06 p.m.,
 5
     MOOREHEAD exited SUBJECT LOCATION #1 with nothing in his hands. He walked
 6
     out of sight towards the northeast corner of the apartment complex, away from both
 7
     SUBJECT LOCATION #1 and the Malibu. After being out of sight for approximately
 8
     three minutes, he was observed walking back into SUBJECT LOCATION #1. In one
 9
     hand he carried a disposable cup. At approximately 7:11 p.m., MOOREHEAD walked
10
     out of SUBJECT LOCATION #1 with only a cell phone in his hand. He again walked
11 out of sight towards the northeast corner of the apartment complex. After being out of
12 sight for approximately 10 minutes, he was observed walking back into SUBJECT
13 LOCATION #1. At approximately 7:23 p.m., a light colored Chevrolet Camaro, bearing
14 Washington license plate BSL3813, pulled up in front of Building D. An unknown male
15 exited the front passenger seat of the Camaro and walked into SUBJECT LOCATION
16 #1. The Camaro drove one lap around the apartment complex, and then departed.
17 Approximately nine minutes after leaving, the Camaro returned and again pulled up in
18 front of Building D. Approximately three minutes after returning, the same unknown
19 male who previously exited the Camaro walked out of SUBJECT LOCATION #1 with
   an unknown item in his hand. He entered the front passenger seat of the Camaro for less
20
   than one minute, and then exited with empty hands. He returned to SUBJECT
21
   LOCATION #1, alone. The Camaro then departed the area, occupied only by the driver.
22
                     KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
23
          46.    Based upon my training and experience, and conversations with other
24
   experienced law enforcement agents and officers who have been involved in narcotics
25
   and firearms cases, I know the following:
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                               UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 17 of 23




 1          47.    “Short stays” is a term used to describe a high rate of non-resident travel

 2 into and out of a location, for short durations of time, which is commonly observed at
 3 places where narcotics are being sold.
            48.    The distribution of illegal narcotics is frequently a continuing activity
 4
     lasting over months and years. Persons involved in the trafficking of illegal controlled
 5
     substances typically will obtain and distribute controlled substances on a regular basis,
 6
     much as a distributor of a legal commodity would purchase stock for sale. Similarly,
 7
     such drug traffickers will maintain an “inventory” which will fluctuate in size depending
 8
     upon the demand for and the available supply of the product. Drug traffickers often keep
 9
     records of their illegal activities not only during the period of their drug trafficking
10
     violations, but also for a period of time extending beyond the time during which the
11 trafficker actually possesses/controls illegal controlled substances. The records are kept
12 in order to maintain contact with criminal associates for future transactions and so that
13 the trafficker can have records of prior transactions for which the trafficker might still be
14 owed money or might owe someone else money. Dealers often keep these records in
15 their homes and in vehicles that they own, use, or have access to.
16          49.    It is common for drug dealers to conceal large quantities of currency,
17 foreign currency, financial instruments, precious metals, jewelry, and other items of value
18 which are proceeds from drug trafficking in their residences and in other storage areas
19 associated with the residence, such as on-site storage lockers, garages, detached storage
   sheds, and parking stalls, or safes located on the property.
20
          50.     Evidence of excessive wealth beyond an individual’s outward means is
21
   probative evidence of the distribution of controlled substances. Therefore, receipts
22
   showing the expenditure of large sums of money and/or the expensive assets are evidence
23
   of drug trafficking. Drug traffickers commonly keep the expensive assets themselves
24
   and/or documentation of the purchase of the asset (receipts, warranty cards, etc.) in their
25
   homes, places of business, and in vehicles that they own, use, or have access to.
26
          51.     It is common for drug dealers to maintain equipment and supplies (i.e.,
     HARRISON AFFIDAVIT/USAO # 2020R00016                                    UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 18 of 23




 1 scales, packaging, masking agents) on hand over a lengthy period of time, even when
 2 they do not have any controlled substances on hand. The aforementioned items are
 3 frequently maintained in the dealer’s homes, places of business, stash houses or storage
   units, and in vehicles that they own, use, or have access to.
 4
           52.    Drug dealers often have some amount of inventory – namely, illegal drugs
 5
   – stored in their homes, places of business, stash houses or storage units, and in vehicles
 6
   that they own, use, or have access to.
 7
           53.    It is common for drug dealers to possess firearms and ammunition to
 8
   protect their drugs, assets, and persons from hostile gangs, rival traffickers, other
 9
   criminals, and from law enforcement. Persons who purchase and possess firearms also
10
   tend to maintain the firearms and ammunition for lengthy periods of time. Firearms can
11 be acquired both legally and unlawfully, without official/traceable documentation.
12 Persons who acquire firearms from Federal Firearms Licensees, through deliberate fraud
13 and concealment, often will also acquire firearms from private parties and other sources
14 unknown to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). Persons
15 who, whether legally or illegally, purchase, possess, sell and/or transfer firearms or
16 ammunition commonly maintain the firearms or ammunition on their person, at their
17 residence or business, or in a motor vehicle which they own and/or operate. Firearms or
18 ammunition are often secreted at other locations within their residential curtilage, and the
19 identification of these firearms will assist in establishing their origin. Persons who
   purchase, possess, sell and/or trade firearms or ammunition commonly maintain
20
   documents and items that are related to the purchase, ownership, possession, sale and/or
21
   transfer of firearms, ammunition, and/or firearm parts, including but not limited to
22
   driver’s licenses, telephone records, telephone bills, address and telephone books,
23
   canceled checks, receipts, bank records and other financial documentation on the owner’s
24
   person, at the owner’s residence or business, or in vehicles that they own, use, or have
25
   access to. Additionally, these individuals often maintain holsters, spare magazines or
26
   speed loaders and other instruments to facilitate the use of firearms in furtherance of
    HARRISON AFFIDAVIT/USAO # 2020R00016                                  UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 19 of 23




 1 criminal activity or acts of violence.
 2       54.     It is common for members of drug trafficking organizations, in an attempt

 3 to disguise their identities and illegal activities, to use prepaid cellular telephones and
   prepaid long-distance calling cards. Often the only way to connect a subject with a
 4
   particular prepaid cellular telephone or calling card is to seize the phone or calling card
 5
   from the trafficker, his residence, or his vehicle. The aforementioned items are
 6
   frequently maintained in the drug trafficker’s residence, place of business, vehicle, or
 7
   other areas they have access to.
 8
          55.     Drug dealers often carry many of the items described above – including
 9
   (but not limited to) drugs, drug proceeds, firearms, cellular phones – on their person.
10
          56.     Based upon this and other evidence, I believe there is probable cause to
11 believe that evidence, fruits and instrumentalities of violations of Title 21, United States
12 Code, Sections 841(a)(1) and 846, and of Title 18, United States Code, Section
13 924(c)(1)(A) will be found in the SUBJECT LOCATIONS 1 and 2, and in the SUBJECT
14 VEHICLE.
15                                        CONCLUSION
16         57.    I submit that this Affidavit supports probable cause for a search warrant
                                                              th
17 authorizing the search of the apartment located at 1907 105 Street S, #D201, Tacoma,
                                                                                      th
18 Washington (SUBJECT LOCATION #1) the single family home located at 1811 S 90
19 Street, Tacoma, Washington (SUBJECT LOCATION #2), and, the blue 2006
   Volkswagen Passat, VIN: WVWEK93C96P202376 (SUBJECT VEHICLE), as described
20
   herein and in Attachment A, for evidence and/or fruits of the commission of the crimes
21
   codified at Title 21, United States Code, Sections 841(a)(1) and 846 (distribution,
22
   possession with intent to distribute, and conspiracy to manufacture or distribute
23
   controlled substances), and Title 18, United States Code, Section 924(c)(1)(A) (carrying
24
25
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                  UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 20 of 23




 1 or possessing a firearm in furtherance of drug trafficking), as set forth in Attachment B.
 2
 3
 4
                                                     ______________
                                                     ______________________     ________
 5                                                   BENJAMIN HARHARRISON, Affiant
 6                                                   Special Agent
                                                     Federal Bureau of Investigation
 7
 8
 9         The above-named agent provided a sworn statement attesting to the truth of the
                               26th day of April, 2020.
10 foregoing affidavit on the ____
11
12
13                                                   _________________________________
                                                           __
                                                            ___
                                                              ____________________
                                                     J. RICHARD
                                                           HARD CREATURA
                                                                   CRE
                                                                     EATURA
14                                                   United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 21 of 23




 1                                    ATTACHMENT A

 2                               ITEMS TO BE SEARCHED

 3
 4         The property to be searched is:
 5
 6                          a. SUBJECT LOCATION #1: The apartment located at 1907
                               105th Street S, #D201, Tacoma, Washington. The apartment
 7                             is within a complex known as the Heatherstone Apartments.
                               Building D is a three story building which is two-tone blue in
 8
                               color with white trim. Apartment 201 of Building D is
 9                             located on the second floor, on the West end of the building.
                               The door of Apartment 201 is blue in color and has the
10                             number “201” in white on it;
11
                            b. SUBJECT LOCATION #2: The single family home located
12                             at 1811 S 90th Street, Tacoma, Washington. The house is a
                               two story building which is light blue in color with white
13                             trim. The front door is white and faces south. The number
14                             “1811” is in black to the right of the front door.

15                          c. SUBJECT VEHICLE: A blue 2006 Volkswagen Passat,
                               VIN: WVWEK93C96P202376, bearing Washington license
16
                               plate BSA2916, which is registered to Taneisha Marie Enick.
17
18
19
20
21
22
23
24
25
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                               UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 22 of 23




 1                                     ATTACHMENT B

 2         The items to be seized are the following, which constitute evidence of criminal

 3 activity consisting of the crimes codified at Title 21, United States Code, Sections
   841(a)(1) and 846 (distribution, possession with intent to distribute, and conspiracy to
 4
   manufacture or distribute controlled substances), and Title 18, United States Code,
 5
   Section 924(c)(1)(A) (carrying or possessing a firearm in furtherance of drug trafficking).
 6
 7
     a.    Controlled Substances, including but not limited to, methamphetamine, heroin,
 8         cocaine, marijuana, MDMA (ecstasy) and prescription narcotics.
     b.    Any containers and packaging materials used to process, store, conceal and
 9
           package and repackage those controlled substances, including scales, vacuum
10         sealers, bags and baggies, plastic wrap, cardboard containers and other containers
           used to process, store, conceal and package and repackage controlled substances.
11 c.      Written records and documents concerning illegal drug distribution including:
12         coded, cryptic, or plain text pay and owe records pertaining to sales of controlled
           substances, amounts due, amounts collected, or amounts paid for the illegal drugs,
13         or their packaging and distribution.
     d.    Personal and business books and papers reflecting names, addresses, telephone
14
           numbers, and other contact or identification data relating to the illegal distribution
15         of controlled substances.
     e.    Photographs or video movies of Jalen Moorehead, his co-conspirators, and the
16         property and assets purchased with drug proceeds.
17 f.      Written business documents, ledgers, address books, telephone toll records, notes,
           messages, photographs, and video films, and encrypted memoranda indicating
18         drug sales, debts, and criminal affiliates; wire transfer records, money orders, and
19         cashier’s checks; bank account records, including safe deposit box records and
           keys, checking and savings.
20 g.      Drug proceeds and evidence of proceeds including: United States currency,
           jewelry, money orders, and cashier’s checks.
21 h.      Firearms and other various components related to firearms, such as ammunition,
22         magazines and other ammunition storage devices, cleaning kits, spare parts for
           firearms, holsters, bullets, shell casings, primers, powders, reloading equipment,
23         firearm boxes/cases, targets used for practice, lockboxes, trigger locks, scopes,
24         laser sights and other gun-related optics, receipts, memoranda and/or notes
           pertaining to the acquisition, receipt, purchase, repair or disposition of firearms,
25         books, diagrams, manuals, photographs (in print or on digital media), undeveloped
           film and videos, and gun safes.
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                  UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
            Case 3:20-mj-05091-JRC Document 1 Filed 04/27/20 Page 23 of 23




 1 i.      Any locked or closed containers believed to contain any of the above listed
           evidence.
 2 j.      Indicia of occupancy, residency, and/or ownership of assets including, but not
 3         limited to, utility and telephone bills, rental records or payment receipts, leases,
           mortgage statements, and other documents.
 4 k.      Evidence of storage unit rental or access.
   l.      Safes and locked storage containers, and the contents thereof which are otherwise
 5         described in this document.
 6 m.      Cellular telephones, tablets, and other communications devices.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     HARRISON AFFIDAVIT/USAO # 2020R00016                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
